Citation Nr: 0806560	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1971 to October 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for a 
bilateral knee disability because new and material evidence 
had not been received to reopen the previously denied claim.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in March 2005.  A transcript 
of this testimony is associated with the claims file.  In 
December 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of this testimony is also associated with the 
claims file.

The reopened claim of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied service 
connection for osteoarthritis of both knees.  A notice of 
disagreement was not received within the subsequent one-year 
period and that decision is now final.

2.  Evidence submitted since the RO's April 2003 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a bilateral 
knee disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
April 2003 rating decision which denied service connection 
for osteoarthritis of both knees, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a bilateral knee disability, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance.

In an April 2003 decision, the RO denied service connection 
for osteoarthritis of the knees.  The basis for this denial 
was that there was no evidence of treatment in service, or 
shortly after discharge from service, for knee pain of either 
knee, or any evidence of an in-service knee injury.

A notice of disagreement was not received within the 
subsequent one-year period and that decision is now final.

The appellant contends that his knee pain began during 
service, as evidenced by VA treatment records from March 1975 
showing treatment for knee pain.  

Additional evidence has been added to the record, including 
VA treatment records from Hines VA Medical Center.  These May 
1975 records show that the veteran had a history of an old 
twisting injury.  The left knee was casted for three weeks, 
without improvement.  X-rays of both knees in May 1975 
revealed ununited epiphysial ossification centers at the 
level of the anterior tubercle of the proximal tibius.  The 
bony density and joints were normal.  

The veteran also noted that he was never provided with a 
discharge physical examination when he left the service and 
contends that, had such an examination been conducted, his 
knee problems would have been noted on examination.  

The additional new and material evidence added to the claims 
file since the last prior denial also includes the veteran's 
personal hearing testimony from December 2007.  At the 
hearing, the veteran testified that he was required to jump 
out of a helicopter from about 6 to 8 feet without a 
parachute at least 10 times over a 2.5 year period.  The 
veteran also testified that his knees were not examined prior 
to discharge.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denial, the RO 
determined that the medical evidence of record did not show 
osteoarthritis of either knee during service or within the 
year following discharge from service.  

Since the prior final decision, evidence has been added to 
the claims file, including VA medical records from March 1975 
showing treatment for knee pain.  This evidence indicates 
that the veteran sought treatment for a longstanding history 
of knee pain in close proximity to his discharge from 
service.  Thus, the additional evidence is new and material 
and reopening the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a bilateral 
knee disorder having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for a 
bilateral knee disorder, VA now has the duty to notify the 
appellant as to how to substantiate his claim and to assist 
him in the development of the claim.  As such, VA must obtain 
relevant records which could possibly substantiate the claim 
and conduct an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

The new medical evidence showing treatment for knee pain in 
close proximity to service, along with the veteran's 
testimony regarding the onset of his knee pain, provides a 
basis on which to obtain a medical opinion to determine 
whether the veteran's current knee disorder had its onset 
during service, particularly given that the Board has no 
reason to doubt the credibility of the veteran's testimony.  

The veteran should be afforded a VA examination to determine 
the current nature and likely etiology of his bilateral knee 
disorder.  The veteran should also be afforded additional 
opportunity to obtain and submit any additional relevant 
medical records pertinent to his claim for service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
bilateral knee pain, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
veteran's bilateral knee disorder.  The 
claims folder, including a copy of this 
Remand and the transcript of the December 
2007 Board hearing must be made available 
to and reviewed by the examiner in 
conjunction with the requested 
examination.  The examiner should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
bilateral knee disorder.  X-rays and 
MRI's (if appropriate) should be 
obtained.  The examiner should identify 
what specific manifestations currently 
exist with regard to each knee.  Then, 
the examiner should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current right and/or left knee disorder, 
including, but not limited to arthritis, 
had its onset during service, and/or is 
the result of in-service stress from 
jumping, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the x-rays obtained, 
hearing testimony, the service medical 
records and VA records, as well as the 
private medical records and any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
The examiner must specifically address 
the veteran's contention that his knee 
pain began during service and has 
continued since that time.  All findings 
must be reported in detail and all 
indicated testing must be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


